Citation Nr: 1442637	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for right shoulder tendonitis, to include the propriety of a reduction to 10 percent effective June 1, 2010.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for corneal scars of the right eye.

5.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD) with symptoms of insomnia and cognitive disorder.

6.  Entitlement to a rating in excess of 10 percent for a right knee strain.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 2002 to May 2007.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions in February 2010, December 2010, April 2013, and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a March 2011 decision, the Board dismissed a claim for a rating in excess of 20 percent for right shoulder tendonitis from March 6, 2008 and denied a claim for a compensable rating prior to that date.  In a March 2012 decision, the Board noted that the Veteran had filed a claim for an increased rating for his right shoulder tendonitis in September 2009, which lead to a February 2010 rating decision that reduced the rating for the disability from 20 percent to 10 percent effective June 1, 2010, and remanded the claims for an initial rating in excess of 10 percent for right upper extremity radiculopathy and a rating in excess of 10 percent for right shoulder tendonitis, to include restoration of a 20 percent rating.  However, given that the rating for right shoulder tendonitis was 20 percent at the time of the Veteran's new September 2009 claim for increase, the Board has rephrased the issue as stated on the title page.

In December 2012, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU), which led to the April 2013 and June 2013 rating decisions and the additional issues on appeal.  In the interest of efficiency, the Board has merged all of the issues on appeal under the original docket number.  The Veteran is not prejudiced by this action.

While the April 2013 rating decision granted service connection for left ear hearing loss and the Veteran is appealing the initial rating assigned.  Since service connection for right ear hearing loss has already been granted, the disabilities will be rated as a bilateral disability, per VA regulations.  The issue is characterized as such on the title page.


FINDINGS OF FACT

1.  The Veteran's right upper extremity radiculopathy has not been manifested by severe incomplete paralysis of the musculocutaneous nerve or moderate incomplete paralysis of the ulnar nerve.

2.  The medical evidence of record at the time of the reduction in evaluation of the Veteran's right shoulder tendonitis does not adequately address functional loss due to pain and fails to show actual improvement in disability.  

3.  The Veteran's right shoulder tendonitis has not been manifested by limitation of motion of the arm midway between the side and shoulder level.

4.  The Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in either ear.

5.  The Veteran's healed corneal scars of the right eye have been manifested by corrected distant visual acuity of 20/20.

6.  The Veteran's PTSD, including insomnia and cognitive disorder, has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

7.  The Veteran's right knee strain has been manifested by full extension and flexion limited to 135 degrees.

8.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes (DC) 8515, 8516, 8517 (2013).

2.  The criteria for restoration of a 20 percent rating for right shoulder tendonitis, effective June 1, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 3.105(e), 3.344, 4.71a, DCs 5024, 5201 (2013).

3.  The criteria for a rating in excess of 20 percent for right shoulder tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5201 (2013).

4.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, DC 6100 (2013).

5.  The criteria for a compensable rating for corneal scars of the right eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.27, 4.83a, 4.84a, DC 6066 (2013).

6.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD with symptoms of insomnia and cognitive disorder, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, DC 9411 (2013).

7.  The criteria for a rating in excess of 10 percent for a right knee strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 (2013).

8.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran's claim for a higher rating for right upper extremity radiculopathy arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

With respect to the claims for increased ratings, including a TDIU, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a January 2013 letter notified the Veteran of the criteria for establishing an increased rating, including entitlement to a TDIU, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudications by the RO in April 2013 and June 2013.  

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in October 2009, November 2010, September 2012, December 2012, and February 2013 to determine the nature and severity of his disabilities.  While the October 2009 examination did not adequately address functional loss associated with the Veteran's right shoulder tendonitis, the later September 2012 examination was adequate.  The Board finds the examination reports to be otherwise thorough and adequate upon which to base a decision on the claims.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Right Upper Extremity Radiculopathy

Effective September 3, 2010, the Veteran's right upper extremity radiculopathy has been rated at 10 percent under DC 8515.  38 C.F.R. § 4.124a (2013). 

Under DC 8515 for paralysis of the median nerve, a 70 percent rating is warranted for complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  For incomplete paralysis, a 50 percent rating is warranted when it is severe, 30 percent for moderate, and 10 percent for mild.

A September 3, 2010 VA treatment record shows complaints of a sharp pain in the neck that occasionally goes into the right arm but with no associated weakness.  Examination showed full muscle strength, and symmetric and equal reflexes.  The diagnosis was of right radicular syndrome.

At a November 2010 VA examination, the Veteran complained of occasional numbness and tingling of the right arm one to two times per week lasting several seconds at a time.  Reflexes were normal.  Vibration sense was decreased but pain, position sense, and light touch sense were normal.  There were no dysesthesias.  Muscle strength was normal.  There was no evidence of neuropathy.  The examiner noted that the superficial cutaneous nerve was affected.  The examiner noted the presence of neuralgia.

At a September 2012 VA examination, the Veteran reported a history of right upper extremity pain, including the hand, that resolved several months ago after switching to a desk job.  He complained of pain in the right shoulder with no effect on the arm, forearm, or hand.  

At a December 2012 VA examination, the Veteran complained of tingling in the right arm briefly in the mornings.  He reported mild numbness but denied pain, paresthesias, and dysesthesias.  Muscle strength was normal.  There was no muscle atrophy.  Reflexes were normal.  Light touch sense was normal.  There were no trophic changes.  The examiner noted mild incomplete paralysis of the ulnar nerve.  The diagnosis was mild intermittent right ulnar neuropathy.

A February 2013 VA examination found muscle strength, reflexes, and sensation to be normal.  The examiner indicated that there was no sign of radiculopathy.  

It is clear from the above evidence that the Veteran's right upper extremity radiculopathy has been mild at best.  Specifically, the record shows complaints of occasional numbness and tingling of the right arm with one finding of decreased vibration sense but normal sensation otherwise and normal reflexes and muscle strength.  However, as there is a question as to which nerve is involved, the Board will address both nerves identified by the record and their corresponding diagnostic codes.  

The November 2010 examiner identified the superficial cutaneous nerve.  Under DC 8517 for disability of the musculocutaneous nerve, severe incomplete paralysis warrants a 20 percent rating, moderate incomplete paralysis warrants a 10 percent rating, and mild incomplete paralysis warrants a 0 percent rating.  38 C.F.R. § 4.124a (2013).  As the Veteran's radiculopathy has not been reflective of severe incomplete paralysis, a higher rating is not warranted under DC 8517.  Moreover, the examiner noted that the Veteran has neuralgia, which the Board observes is to be rated on the same scale as the nerve affected with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2013).

The December 2012 examiner identified neuropathy in the ulnar nerve.  Under DC 8516 for disability of the ulnar nerve, severe incomplete paralysis warrants a 40 percent rating, moderate incomplete paralysis warrants a 30 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a (2013).  While this code is more favorable, as the Veteran's radiculopathy has not been reflective of moderate incomplete paralysis, a higher rating is not warranted under DC 8516.  

In conclusion, an initial rating in excess of 10 percent for right upper extremity radiculopathy is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board observes that a higher rating is not warranted, the Board points out for the record that the Veteran's disability is more appropriately rated under either DC 8516 or 8517.  Butts v. Brown, 5 Vet. App. 532 (1993).

Right Shoulder Tendonitis

The Veteran filed a claim for an increased rating for his right shoulder tendonitis in September 2009.  As noted in the introduction, the evaluation of his right shoulder tendonitis was reduced from 20 percent to 10 percent, effective June 1, 2010.  For analysis purposes, the Board will first address the appeal for restoration of a 20 percent rating.

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2013). 

In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to temporary or episodic improvement, including arteriosclerotic heart disease (coronary artery disease).  38 C.F.R. § 3.344(a) (2013).   The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).  

The above requirements do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  When the RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The Board first deterimes that there was compliance with the procedural requirements set forth in 38 C.F.R. § 3.105(e).  Specifically, the RO prepared a rating decision proposing the reduction in November 2009, providing a rationale for the proposed reduction.  The RO then issued a rating decision in February 2010 reducing the evaluation.  Thus, the Veteran received proper notice and the benefit of other measures to prevent prejudice to the Veteran.  

Nevertheless, the Board concludes that reduction of the Veteran's 20 percent rating to 10 percent was not supported by the evidence.  In considering the propriety of a reduction in evaluation, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether there has been actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13 (2013).  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. 413.  38 C.F.R. §§ 4.2, 4.10 (2013).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. 413.

Here, the Veteran's right shoulder tendonitis had been evaluated under DC 5024, which prescribes that his disability will be evaluated as residuals under DC 5201 for limitation of motion of the arm.  38 C.F.R. § 4.71a (2013).  Under DC 5201, a 20 percent rating is warranted for limitation of motion of the arm at shoulder level.  38 C.F.R. § 4.71a (2013).  As the Veteran is right-handed, the rating criteria pertaining to the major extremity have been used.

The 20 percent rating was assigned by the RO in a September 2008 supplemental statement of the case based on private physical therapy records starting on March 6, 2008 showing pain and decreased range of motion and a July 2008 VA examination report showing abduction to 90 degrees with pain beginning at 30 degrees and forward elevation to 110 degrees with pain beginning at 15 degrees.  

The reduction in evaluation was based on an October 2009 VA examination report initially showing guarded abduction and forward elevation to only 90 degrees but abduction to 110 degrees and forward elevation to 105 degrees on testing.  While the examiner noted pain on range of motion testing, the examiner did not state when that pain began.  On repetitive testing, the examiner noted pain on abduction and forward elevation above 100 degrees.  The Veteran stated that there had been little change in his symptoms since the last VA examination but the shoulder hurts more and he continues to have problems with movements especially above his head.

At the October 2009 VA examination, while the Veteran's right shoulder showed abduction to 110 degrees and forward elevation to 105 degrees, the examiner noted the presence of pain during range of motion testing.  Regrettably, the examiner did not state when the pain began during the initial range of motion testing; he only did so after repetitive testing.  The Veteran also stated there had been little change in his symptoms since the last VA examination but the shoulder hurt more.  Thus, the evidence of record at the time of the reduction in evaluation does not adequately address functional loss due to pain.  While he may have been able to abduct the shoulder 20 degrees more than during the prior examination, without documentation of when pain began, there is no evidence that such increase in abduction represented actual improvement in disability.  Again, the Veteran had stated there had been little change in his symptoms since the last VA examination.  Moreover, post-reduction evidence shows that he underwent surgery for the shoulder on October 19, 2011, indicating there may not have been any improvement.

Given the above, the medical evidence of record at the time of the reduction in evaluation of the Veteran's right shoulder tendonitis does not adequately address functional loss due to pain and fails to show actual improvement in disability.  As such, the reduction in evaluation was not proper.  Therefore, the 20 percent rating must be restored, effective June 1, 2010.  

The Board will now consider whether a rating in excess of 20 percent is warranted for the Veteran's right shoulder tendonitis at any time since his claim for increase filed in September 2009.

Prior to June 1, 2010, the Veteran's right shoulder tendonitis had been evaluated under DC 5024 which, as was discussed above, is evaluated as residuals under DC 5201 for limitation of motion of the arm.  38 C.F.R. §§ 4.27, 4.71a (2013).   In any event, the Board will consider all applicable diagnostic codes.

In order to warrant a higher 30 percent rating based on limitation of motion of the arm under DC 5201, the range of motion of the Veteran's right arm must be limited to midway between the side and shoulder level.  However, the evidence does not support such a finding.  

Specifically, the October 2009 VA examination showed abduction to 110 degrees and forward elevation to 105 degrees.  While the examiner did not state when pain began during initial range of motion testing, the examiner noted pain on abduction and forward elevation above 100 degrees on repetitive testing.  The Veteran also stated that he continues to have problems with movements especially above his head.  

The September 2012 VA examination showed abduction to 120 degrees and forward elevation to 130 degrees, both with pain beginning at 110 degrees.  There was no change on repetitive testing.  While the examiner indicated that there was no additional limitation in range of motion following repetitive-use testing, he noted that there was functional loss or impairment in terms of less movement than normal and pain on movement.  

VA treatment notes do not provide specific range of motion findings or show any other impairment of the right shoulder related to the tendonitis.

Given the above, even considering functional loss due to pain and other factors, the Veteran's right shoulder tendonitis has not been manifested by limitation of motion of the arm midway between the side and shoulder level.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a higher 30 percent rating is not warranted under DC 5201.  

The Board has also considered other diagnostic codes that may be applicable, but finds that none are.  Specifically, without evidence of ankylosis of scapulohumeral articulation, a higher rating is not warranted under DC 5200. Moreover, without evidence of recurrent dislocation of the humerus at the scapulohumeral joint or malunion of the humerus with marked deformity, a higher rating is not warranted under DC 5202.

In conclusion, a rating in excess of 20 percent for right shoulder tendonitis is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity (as measured by the results of controlled speech discrimination tests), together with the average hearing threshold level (as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  DC 6100, 38 C.F.R. § 4.85 (2013).  Hearing tests are to be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85 (2013).

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 (2013).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

The Veteran was afforded a VA audiological examination in February 2013.  Audiometric testing revealed that the hearing threshold levels in decibels were 5, 10, 10, and 40 in the left ear and 5, 0, 25, and 65 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 16 in the left and 24 in the right.  Maryland CNC speech recognition score was 98 percent bilaterally.  The examiner indicated that the Veteran's bilateral hearing loss impacts his ordinary conditions of daily life, including his ability to work, and noted the Veteran's complaints of difficulty distinguishing conversations at times.   

Applying the criteria for evaluating hearing loss to the findings of the above VA audiometric evaluation results in designation of no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear based on application of the reported findings to Table VI.  These findings warrant a noncompensable rating under Table VII.  Moreover, the audiometric evaluation does not reflect puretone thresholds meeting the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Finally, the Veteran's outpatient VA treatment records do not provide specific audiometric findings or speech recognition scores.

The Board acknowledges, and has indeed considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  While he has not put forth any specific argument, he reported during the VA examination that he occasionally has difficulty distinguishing conversations.  However, the audiological evaluation has failed to demonstrate a compensable level of hearing loss.  

Accordingly, the Board concludes that a compensable rating for bilateral hearing loss is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Eye Disability

The Veteran's healed corneal scars of the right eye have been rated at 0 percent under DC 6066.  38 C.F.R. § 4.79 (2013).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  Impairment of Central Visual Acuity.  38 C.F.R. § 4.79 (2013).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.76(b) (2013).  

Generally, if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(b) (2013).  Compensation is payable for the combination of service-connected and nonservice-connected eye disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct, if the impairment of vision in each eye is rated at a visual acuity of 20/200 or less, or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383 (2013). 

A February 2013 VA examination report shows corrected distance vision of 20/40 or better in the right eye and no visual field defect.  The examiner noted that there is no decrease in visual acuity or other visual impairment.  The examiner stated that the Veteran's visual acuity is 20/20 in both eyes.  In a May 2013 addendum, the examiner indicated that the Veteran has not had a corneal transplant and does not have keratoconus, a pterygium, or any other corneal condition that may result in an irregular cornea.  The examiner also indicated that the Veteran's eye condition does not cause any scarring or disfigurement.  VA treatment notes do not provide specific visual acuity findings or show any other impairment in vision.

Given the above, the Veteran's healed corneal scars of the right eye have been manifested by corrected distant visual acuity of 20/20.  Under DC 6066, a 0 percent rating is warranted for vision in each eye of 20/40.  Thus, a compensable rating is not warranted.

The Board has considered other applicable rating criteria.  After review, however, the Board finds that no other diagnostic code provides for a higher rating.  The Board notes that the Veteran was found to have melanosis of both eyes.  However, the examiner noted that melanosis is a benign condition of increased pigmentation on the conjunctiva commonly found in darker skinned individuals.  As indicated above, the melanosis has not caused any visual impairment.  Thus, even if the melanosis is attributable to the service-connected right eye disability, a separate compensable rating is not warranted.

In conclusion, a compensable rating for old healed corneal scars of the right eye is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran currently has a 50 percent rating for his acquired psychiatric disorder under DC 9411, which utilizes a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2013). 

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).

Based on the evidence of record, a rating in excess of 50 percent is not warranted.  Specifically, at a February 2013 VA examination, the Veteran endorsed symptoms of depressed mood, anxiety, and chronic sleep impairment.  He reported going to school full-time, getting A's and B's, and working full-time.  He reported having to switch classes as his original class was big and near a construction site that would shake the building.  He also reported having to switch jobs within his company as the smell of burning paint reminded him of Iraq.  He reported living with his wife and children and having regular contact with all of his relatives who live nearby.  He reported not going out much and not liking crowded places.  Objectively, he was casually dressed and clean-shaven.  Judgment and insight were normal, and social interaction was noted as being routinely normal.  Memory for remote, recent, and immediate events was intact.  The examiner assigned a GAF score of 60.  The examiner indicated that the Veteran's psychiatric disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  VA treatment notes essentially mirror the symptoms and findings of the above examination report.

Initially, the Board observes that the examiner noted that the Veteran's symptoms of PTSD, cognitive disorder, and traumatic brain injury are inseparable and cannot be differentiated.  Thus, all of the Veteran's symptoms will be considered as part of his service-connected psychiatric disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Even when doing so, however, his symptoms have not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

While the Veteran reported having to switch classes and jobs, he has since been doing well at work and school.  While he reported a depressed mood, there was no indication of any impairment in family relations, judgment, or thinking.  With respect to the GAF score of 60, the Board observes that such a score indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  The Board observes that the current 50 percent rating contemplates such level of impairment.  In summary, the Board finds that the Veteran's psychiatric disability has not been manifested by occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent rating.

In conclusion, a rating in excess of 50 percent for PTSD, including insomnia and cognitive disorder, is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Strain


The Veteran's right knee strain has been rated at 10 percent under DC 5260.  38 C.F.R. § 4.71a (2013).  However, separate ratings may be assigned for arthritis or limitation of motion, and instability of the knee or cartilage impairment.  However, a separate rating must be based on additional compensable disability.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56704 (1998).  Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Where a Veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). Therefore, all appropriate diagnostic codes will be considered.  

Under DC 5260, a 10 percent rating requires limitation of flexion to 45 degrees.  A 20 percent rating requires limitation of flexion to 30 degrees.  A maximum 30 percent rating requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a (2013).  

Under DC 5261, a separate compensable rating may be warranted if the evidence shows limitation of extension to 10 degrees.  A 20 percent rating requires limitation of extension to 15 degrees.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A maximum 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2013).  

Based on the evidence of record, an increased rating is not warranted for the Veteran's right knee symptoms.  First, at a February 2013 VA examination he reported difficulty doing a lot of running, which causes flare-ups, but he tries to jog and has no difficulty bicycling.  He reported no history of surgery or use of assistive devices.  Examination showed flexion to 135 degrees with pain at the end of range of motion and full extension with no evidence of pain.  There was no change in range of motion after repetitive-use testing.  The examiner indicated there was no additional limitation in range of motion after repetitive-use testing but there was functional loss or impairment in terms of less movement than normal and pain on movement.  Strength was normal.  Tests for instability were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  VA treatment notes do not provide specific range of motion findings or show any other knee impairment.

Given the above, the Veteran's right knee strain has been manifested by full extension and flexion limited to 135 degrees.  Even considering functional loss due to pain and other factors, those findings do not support a compensable rating under either DC 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a rating in excess of 10 percent is not warranted.  Moreover, separate compensable ratings are not warranted under DCs 5260 and 5261 because neither limitation warrants a compensable rating.  Without objective evidence of instability on clinical examination, a higher or separate rating under DC 5257 is not warranted for recurrent lateral instability or subluxation.  

In conclusion, a rating in excess of 10 percent for a right knee strain is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the evidence of record reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria reasonably describe the severity and symptomatology of the Veteran's disabilities.  Thus, none of the service-connected disabilities presents an exceptional or unusual disability picture.  Further, the record, including statements of the Veteran and medical professionals, does not show that these disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, ___ F.3d ___, No. 2013-7104, 2014 WL 3844196, (Fed. Cir. 2014).  

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

The record shows that service connection is in effect for various disabilities, one of which is rated at 50 percent, for a combined evaluation of 90 percent.  Thus, the Veteran meets the above percentage standards of 38 C.F.R. § 4.16(a).  However, despite his service-connected disabilities, the record shows that he is working.  During February 2013 VA examinations, he reported that he was finishing school and working full-time.  While the record shows that he changed jobs due to the smell of paint that reminded him of Iraq, there is no indication that he was unable to perform that job.  That the Veteran is working is prima facie evidence that his service-connected disabilities do not preclude him from securing or following substantially gainful occupation.  Thus, a TDIU is not warranted at this time.

In conclusion, a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 10 percent for right upper extremity radiculopathy is denied.

A 20 percent rating for right shoulder tendonitis, but no more, is granted effective June 1, 2010, subject to the provisions governing the award of monetary benefits.

A compensable rating for bilateral hearing loss is denied.

A compensable rating for corneal scars of the right eye is denied.

A rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD with symptoms of insomnia and cognitive disorder, is denied.

A rating in excess of 10 percent for a right knee strain is denied.

TDIU is denied.




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


